                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


ERIC KONZELMAN, an individual,
                                                                  Case No. 6:19-cv-01072-MC
               Plaintiff,
       v.                                                         OPINION AND ORDER

JEFFREY SCOTT JACKSON AS
SHERIFF OF BENTON COUNTY,
in his individual and official
capacity, BENTON COUNTY a
political subdivision of the State of
Oregon,

            Defendants.
_____________________________

MCSHANE, Judge:

       Plaintiff Eric Konzelman brings this employment action against defendants Jeffery Scott

Jackson and Benton County. Generally, Konzelman alleges Defendants retaliated against him

after Konzelman backed a potential challenger to Jackson, the Sheriff of Benton County.

Defendants move to dismiss claims five and six (i.e., Konzelman’s claims under Oregon’s Peace

Officer Bill of Rights). Defs.’ Mot. Dismiss, ECF No. 10. As discussed below, Defendants’

motion to dismiss is GRANTED.




1 – OPINION AND ORDER
                                                 BACKGROUND1

           At all relevant times, Konzelman was a deputy for the Benton County Sheriff’s Office

(BCSO) and Defendant Jackson was the elected sheriff of Benton County. Compl. ¶ 12, 13. At

all relevant times, Konzelman was a member of the Benton County Deputy Sheriff’s Association

(BCDSA). Compl. ¶ 14.

           In June 2017, Konzelman and other BCDSA members discussed BCSO Sergeant Dave

Peterson possibly challenging Jackson in the 2018 election for sheriff. Compl. ¶ 14. Around this

time, a Facebook page was created for Sergeant Peterson’s campaign. Compl. ¶ 14. Konzelman

administered the page. Compl. ¶ 14.

           In December 2017, Jackson sent an email to the Benton County District Attorney

detailing a conversation Jackson had with members of the BCDSA who alleged that Sergeant

Peterson and Deputy Brent Iverson agreed to file multiple grievances and initiate a vote of no

confidence against Jackson. Compl. ¶ 17. One deputy informed Jackson “that a Facebook page

had been created to vent frustrations about” him. Compl. ¶ 17.

           The BCSO then opened an internal investigation into Sergeant Peterson and Deputy

Iverson. Compl. ¶ 18. Several BCSO employees were interviewed, including Konzelman.

Compl. ¶ 18. Konzelman’s interview took place on February 2, 2018. Compl. ¶ 19. Konzelman

“was not previously informed o[f] this interview and was not informed of his right to have

representation with hi[m] in the interview. Plaintiff felt the interview was compelled.” Compl. ¶

19. When questioned about the Facebook page, Konzelman stated he did not recall if he created

or administered it. Compl. ¶ 21. At the end of the interview, the investigator “directed Plaintiff to

write down his username and password. Plaintiff felt compelled to comply with this direction

1
    At the motion to dismiss stage, I assume the truth of Konzelman’s allegations.
2 – OPINION AND ORDER
and gave over the password to his personal Facebook account.” Compl. ¶ 22.

       On March 13, 2018, BCSO opened an internal investigation of Konzelman concerning

his truthfulness about the Facebook page discussed in the previous interview. Compl. ¶ 23.

Konzelman was placed on administrative leave. Before being interviewed, the Vice President of

the BCDSA discouraged Konzelman from bringing his private attorney. Compl. ¶ 24.

Unbeknownst to Konzelman, the Vice President of the BCDSA had previously provided Jackson

with disparaging information about Konzelman. Compl. ¶ 23. Plaintiff “clearly communicated”

his preference that Kim Lovik, the Secretary of the BCDSA serve as his representative. Compl. ¶

24. The Vice President “continued to insert himself into the matter and actively kept information

regarding the investigation from Lovik.” Compl. ¶ 24.

       On March 29, 2018, Konzelman sat for the interview with Lovik as his BCDSA

association representative. Compl. ¶ 26. “Plaintiff again denied having significant memories of”

the Facebook page. Compl. ¶ 26. Plaintiff acknowledged his Facebook account indicated “that he

had scheduled the [Facebook] page for deletion,” but stated he did not remember deleting the

page because it “was not a significant event.” Compl. ¶ 26. Three weeks after the interview, the

Vice President sent an email to Lovik stating “[i]t is clear to all of us and all of them that

[Plaintiff] was lying.” Compl. ¶ 27 (alterations in original). On May 8, 2018, the Benton County

District Attorney’s Office Brady Review Committee concluded the investigator found

Konzelman “violated the BCSO General Order 7.1 § 2.9 Truthfulness.” Compl. ¶ 31.

       Plaintiff felt that both investigations were improperly based on protected union
       and first amendment activities and were retaliatory in nature. Plaintiff further
       came to believe that certain high-ranking union members were working against
       Plaintiff and colluding with management personnel to hurt Plaintiff. Plaintiff lost
       any confidence that the union [would] stand up for Plaintiff’s rights in the face of
       the illegal retaliation. Plaintiff began working with his private attorney to file an
       unfair labor practices (“ULP”) complaint against both the County and the Union.
3 – OPINION AND ORDER
        The union was well aware that Plaintiff wanted a ULP complaint filed on his
        behalf.

Compl. ¶ 34.

        On October 31, 2018, Konzelman learned of a new internal investigation based on a

citizen’s complaint after Konzelman arrested her son. Compl. ¶ 36. On December 13, 2018, a

BCSO Lieutenant interviewed Konzelman in regard to the new investigation. Compl. ¶ 40.

“Plaintiff attended the interview with his union rep, and Plaintiff’s attorney was not allowed to

be in the room during the interview.” Compl. ¶ 41. Lovik once again served as Konzelman’s

union representative during the interview. Compl. ¶ 41. “The BCSO refused to allow Plaintiff a

representative of his choosing even in light of pending litigation [i.e., Konzelman’s pending

unfair labor practices complaint] against the BCSO and the BCSO.” Compl. ¶ 41.

        As noted, Konzelman brings claims five and six under Oregon’s Peace Officer Bill of

Rights. Konzelman alleges in claim five that the discouragement of having his private attorney

present during the March 2018 interview, Compl. ¶ 88, and the denial of his private attorney’s

presence during the December 2018 interview, Compl. ¶ 94, are violations of ORS §

236.360(2)(b). Konzelman alleges in claim six that Benton County and the BSCO’s failure “to

institute written procedures to implement the provisions of the Oregon Peace Officer Bill of

Rights” is a violation of ORS § 236.360(1). Compl. ¶¶ 100, 107. Defendants move to dismiss

both claims.

                                            STANDARDS

        To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain

sufficient factual matter that “state[s] a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face when the factual


4 – OPINION AND ORDER
allegations allow the court to infer the defendant’s liability based on the alleged conduct.

Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). The factual allegations must present more than “the

mere possibility of misconduct.” Id. at 678.

       While considering a motion to dismiss, the court must accept all allegations of material

fact as true and construe those facts in the light most favorable to the non-movant. Burget v.

Lokelani Bernice Pauahi Bishop Trust, 200 F.3d 661, 663 (9th Cir. 2000). But the court is “not

bound to accept as true a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at

555. If the complaint is dismissed, leave to amend should be granted unless “the pleading could

not possibly be cured by the allegation of other facts.” Doe v. United States, 58 F.3d 494, 497

(9th Cir. 1995).

                                           DISCUSSION

       Defendants argue ORS § 236.360—i.e., the Oregon Peace Officer Bill of Rights—does

not apply to Konzelman as the BCDSA is subject to a collective bargaining unit (“CBA”). The

Court agrees. ORS § 236.360 outlines the procedural requirements employers must follow for

disciplinary actions involving public safety officers. As relevant here, an officer subject to an

interview that could lead to discipline “may have a representative of the officer’s choosing

present at the interview.” ORS 236.260(2)(b). However, the statute does not always apply to

every officer. ORS § 236.370 lists several exceptions to the protections of ORS § 236.360. As

relevant here, the protections of the Oregon Peace Officer Bill of Rights “do not apply to

disciplinary action taken against public safety officers who are . . . [r]epresented in a collective

bargaining unit if the collective bargaining agreement . . . provide[s] for procedures and

safeguards of the sort provided for in [the Oregon Peace Officer Bill of Rights].” ORS §

236.370(6).
5 – OPINION AND ORDER
       The BCDSA is subject to a CBA. ECF No. 11. Defendants argue that because there is a

CBA, the ORS § 236.360 provisions do not apply—due to the exceptions in ORS 236.370(6)

noted above—and claims five and six must be dismissed because they rely on ORS § 236.360.

       Konzelman argues the ambiguity in the exception of ORS § 236.370(6) allows him to

bring claims five and six. Specifically, Konzelman notes that ORS § 236.370(6)’s exclusion for a

CBA providing “procedures and safeguards of the sort provided for” in the Oregon Peace Officer

Bill of Rights has no statutory definition and Oregon courts have yet to define its meaning.

Konzelman argues “of the sort provided for” means that the CBA must provide the legal

equivalent of the procedures and safeguards found in ORS 236.360(2)(b). Next, Konzelman

notes that ORS § 236.360(2)(b) provides that “[t]he public safety officer may have a

representative of the officer's choosing present at the interview,” whereas the CBA only provides

the “right to have an Association representative of his/her choosing present during disciplinary

hearings,” CBA ¶ 23.4 (emphasis added). Konzelman concludes that because the CBA does not

provide a legally equivalent right to representation, the exclusion contained in ORS § 236.370(6)

does not apply and Defendants violated ORS § 236.360(2)(b)’s requirement that Konzelman

have “a representative of [his] choosing present at the interview.”

       When constructing a statute, Oregon courts look to discern the legislature’s intent by first

considering its text and context. Portland Gen. Elec. Co. v. Bureau of Labor & Indus., 317 Or.

606, 610 (1993). To understand its text, courts often refer to dictionary definitions when a statute

is left undefined by the legislature. Jenkins v. Bd. of Parole, 356 Or. 186, 194 (2014).

Konzelman provided the Merriam-Webster definition of “sort:” “a group set up on the basis of

any characteristic in common: CLASS or KIND.” ECF No. 12, 2 (emphasis added). This



6 – OPINION AND ORDER
suggests a broad scope of what can be considered in a “sort;” if the members of the group share

any characteristic in common, they meet the definition.

       Applying this definition to the facts of claim five, the protection in section 23.4 of the

CBA granting a deputy “the right to have an Association representative of his her/her choosing

present during [the interview]”is “of the sort” of protection provided in ORS § 236.360(2)(b),

which allows the deputy “a representative of the officer’s choosing present at the interview.” The

statute and the CBA share the characteristic of allowing the presence of a representative in

disciplinary hearings. Requiring that representative be a member of the BCDSA does not

somehow mean this protection is not “of the sort” provided in ORS 236.360(2)(b). Because the

CBA provides a protection “of the sort” contained in ORS 236.360(2)(b), Konzelman does not

state a claim under that statute. See ORS 236.370(6) (noting ORS 236.360 does not apply to

disciplinary actions of officers represented in a CBA providing safeguards “of the sort provided

in” ORS 236.360).

       That ORS 236.370(6) bars Konzelman’s claim under ORS 236.360(2)(b) becomes crystal

clear when examining the context of the statute. As noted, in addition to examining the text of

the statute, Oregon courts also consider “the context of the statutory provision at issue, which

includes other provisions of the same statute and other related statutes.” Portland Gen. Elec. Co,

317 Or. at 611. When examining the context of the statute, courts recognize “that use of a term in

one section and not in another section of the same statute indicates a purposeful omission[.]” Id.

       Here the Court need only look a few sentences back from 236.370(6) for a telling

example of a “purposeful omission.” ORS § 236.370(3) provides that the Oregon Peace Officer

Bill of Rights does not apply to officers who are “[u]nder a county or municipal civil service

system which provides public safety officers with disciplinary action protections at least
7 – OPINION AND ORDER
equivalent to those provided under [the Oregon Peace Officer Bill of Rights].” (Emphasis

added). That the legislature demanded protections “at least equivalent to” the safeguards of the

Oregon Peace Officer Bill of Rights in one subsection, but only required protections “of the sort

provided for” in the Oregon Peace Officer Bill of Rights for officers represented in a CBA in a

different subsection, indicates the legislature’s intent to not demand a perfect equivalency

between the safeguards of ORS 236.260(2)(b) and the safeguards of a CBA. Konzelman

therefore cannot state a claim for a violation of ORS 236.370.

       Konzelman’s sixth claim alleges BCSO violated ORS 236.360(1), which requires

employers of peace officers to “adopt written procedures to implement the provisions of the

Oregon Peace Officer Bill of Rights.” Because ORS 236.360(2)(b) does not apply to Konzelman,

the BCSO cannot be found liable for failing to adopt procedures to implement it.

                                         CONCLUSION

       Defendants’ motion to dismiss, ECF No. 10, is GRANTED. Because the relevant

portions of the Oregon Peace Officer Bill of Rights do not apply to Konzelman, his claims based

on a violation of those statutes are DISMISSED. As leave to amend would be futile, claims five

and six are dismissed with prejudice.

       IT IS SO ORDERED.

       DATED this 18th day of October, 2019.

                                              ______/s/ Michael McShane_____
                                                       Michael McShane
                                                  United States District Judge




8 – OPINION AND ORDER
